               Case 18-10601-MFW                Doc 1934          Filed 01/03/19       Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------- x

In re:                                                        :         Chapter 11
                                                              :
THE WEINSTEIN COMPANY HOLDINGS                                :         Case No. 18-10601 (MFW)
LLC, et al.,                                                  :
                                                              :         (Jointly Administered)
                                  Debtors.  1                 :
                                                              :         Re: Docket No. 1668
                                                              :
                                                              :          New Hr’g Date: January 14, 2019 at 11:30 a.m. (ET)
                                                              :          Obj. Deadline: November 20, 2018 at 4:00 p.m. (ET)

------------------------------------------------------------- x
     NOTICE OF ADJOURNMENT OF HEARING REGARDING JOINT MOTION OF
       DEBTORS AND OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO
   APPROVE STIPULATION GRANTING LEAVE, STANDING, AND AUTHORITY TO
    THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO INVESTIGATE,
        PROSECUTE, AND SETTLE CERTAIN CLAIMS AND CAUSES OF ACTION

         PLEASE TAKE NOTICE that, on November 6, 2018, The Weinstein Company Holdings

LLC and its affiliated debtors and debtors in possession (collectively, the “Debtors”) and the

Official Committee of Unsecured Creditors (the “Committee” and, together with the Debtors, the

“Parties”) filed the Joint Motion of Debtors and Official Committee of Unsecured Creditors to

Approve Stipulation Granting Leave, Standing, and Authority to the Official Committee of

Unsecured Creditors to Investigate, Prosecute, and Settle Certain Claims and Causes of Action

[Docket No. 1668] (the “Motion”) with the United States Bankruptcy Court for the District of

Delaware (the “Bankruptcy Court”). You were previously served with a copy of the Motion.




1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.

RLF1 20546343v.1
               Case 18-10601-MFW        Doc 1934    Filed 01/03/19    Page 2 of 3



         PLEASE TAKE FURTHER NOTICE that the Motion was originally scheduled to be heard

before the Bankruptcy Court on November 29, 2018 at 11:30 a.m. (prevailing Eastern Time), was

later adjourned to the hearing scheduled to be held on December 17, 2018 at 10:30 a.m. (prevailing

Eastern Time), and was further adjourned to the hearing scheduled to be held on January 8, 2019 at

10:30 a.m. (prevailing Eastern Time).

         PLEASE TAKE FURTHER NOTICE that, with the permission of the Bankruptcy Court,

the hearing, solely with respect to the Motion, has been adjourned to the special purpose hearing

scheduled to be held on January 14, 2019 at 11:30 a.m. (prevailing Eastern Time) before The

Honorable Mary F. Walrath, United States Bankruptcy Judge for the District of Delaware, at the

Bankruptcy Court, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware

19801.

         PLEASE TAKE FURTHER NOTICE that, pursuant to the Notice of Motion and Hearing,

filed contemporaneously with the Motion, any responses or objections to the Motion were to be

filed with the Clerk of the Bankruptcy Court, 824 N. Market Street, 3rd Floor, Wilmington,

Delaware 19801, and served upon and received by the undersigned counsel for the Parties by no

later than November 20, 2018 at 4:00 p.m. (prevailing Eastern Time) (the “Objection

Deadline”). Except for those parties that have received an extended Objection Deadline from the

Debtors, the Objection Deadline for the Motion has not changed.




                                           2
RLF1 20546343v.1
               Case 18-10601-MFW      Doc 1934    Filed 01/03/19   Page 3 of 3



Dated:       January 3, 2019
             Wilmington, Delaware


/s/ David T. Queroli                           /s/ Robert J. Feinstein
RICHARDS, LAYTON & FINGER, P.A.                PACHULSKI STANG ZIEHL & JONES LLP
Mark D. Collins (No. 2981)                     James I. Stang (CA Bar No. 94435)
Russell C. Silberglied (No. 3462)              Robert J. Feinstein (NY Bar No. 1767805)
Paul N. Heath (No. 3704)                       Debra I. Grassgreen (CA Bar No. 169978)
Zachary I. Shapiro (No. 5103)                  Bradford J. Sandler (DE Bar No. 4142)
Brett M. Haywood (No. 6166)                    Colin R. Robinson (DE Bar No. 5524)
David T. Queroli (No. 6318)                    919 North Market Street, 17th Floor
One Rodney Square                              Wilmington, DE 19801
920 North King Street                          Telephone: (302) 652-4100
Wilmington, DE 19801
Telephone: (302) 651-7700                      Counsel for the Official Committee of Unsecured
Facsimile: (302) 651-7701                      Creditor

- and -

CRAVATH, SWAINE & MOORE LLP
Paul H. Zumbro (admitted pro hac vice)
George E. Zobitz (admitted pro hac vice)
Karin A. DeMasi (admitted pro hac vice)
David A. Herman (admitted pro hac vice)
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
Telephone: (212) 474-1000
Facsimile: (212) 474-3700

Attorneys for the Debtors and Debtors in
Possession




                                           3
RLF1 20546343v.1
